 



Exhibit 10.1

     (LOGO) [v93359v9335901.gif]

      Company Contact:   Investor Relations Contact: Martin McDermut   Lippert /
Heilshorn & Associates Senior Vice President, Chief Financial Officer   Lillian
Armstrong, Moriah Shilton Email: mmcdermut@suptech.com   Email:
lillian@lhai-sf.com (805) 690-4500              (415) 433-3777

Superconductor Technologies Inc. Files Cross-appeal
in ‘215 Patent Infringement Lawsuit

SANTA BARBARA, Calif. (Sept. 26, 2003) — Superconductor Technologies Inc.
(Nasdaq: SCON) (“STI”) the global leader in high-temperature superconducting
(HTS) products for wireless voice and data applications, today announced that it
has filed a cross-appeal to recover damages of $3.8 million previously awarded
by a jury in its verdict in the patent infringement lawsuit brought by ISCO
International, Inc. (“ISCO”). STI is also requesting reimbursement of its legal
fees associated with the case.

In August, the court rejected ISCO’s request to overturn the jury’s verdict that
the patent is invalid, and accepted the jury’s verdict that the patent is
unenforceable because of inequitable conduct committed by one of the alleged
inventors. ISCO recently appealed this portion of the court’s judgment.

The court overturned the jury’s verdict of unfair competition and bad faith on
the part of ISCO and the related $3.8 million compensatory damage award, and
also denied STI’s request for reimbursement of its legal fees associated with
the case. STI is appealing this portion of the court’s decision.

“We have maintained all along that ISCO’s original complaint is without merit
and we intend to continue our vigorous defense in this matter,” said M. Peter
Thomas, STI’s president and chief executive officer. “We remain confident in our
legal position on the ‘215 patent and believe that the jury’s ruling will be
upheld through the appeal process.”

About Superconductor Technologies Inc.

Superconductor Technologies Inc., headquartered in Santa Barbara, CA, is the
global leader in developing, manufacturing, and marketing superconducting
products for wireless networks. STI’s SuperLink™ Solutions are proven to
increase capacity utilization, lower dropped and blocked calls, extend coverage,
and enable higher wireless transmission data rates. SuperLink™ Rx, the company’s
flagship product, incorporates patented high-temperature

 



--------------------------------------------------------------------------------



 



superconductor (HTS) technology to create a cryogenic receiver front-end (CRFE)
used by wireless operators to enhance network performance while reducing capital
and operating costs.

More than 3,000 SuperLink Rx systems have been shipped worldwide, logging in
excess of 30 million hours of cumulative operation. In 2003, STI was named to
Deloitte & Touche’s prestigious Los Angeles Technology Fast 50 program, a
ranking of the 50 fastest-growing technology companies in the Los Angeles area,
for the second year in a row.

SuperLink is a trademark of Superconductor Technologies Inc. in the United
States and in other countries. For information about STI, please visit
www.suptech.com .

Safe Harbor Statement

The press release contains forward-looking statements made in reliance upon the
safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
Forward-looking statements include, but are not limited to, statements
concerning future profitability, revenues, market growth, capital requirements,
product deployment, new product introductions and the appeal process in the ISCO
litigation, and are generally identified by phrases such as “thinks,”
“anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “goals”
and similar words. Forward-looking statements are not guarantees of future
performance and are inherently subject to uncertainties and other factors which
could cause actual results to differ materially from the forward-looking
statements. These factors and uncertainties include: STI’s ability to expand its
operations to meet anticipated product demands; the ability of STI’s products to
achieve anticipated benefits for its customers; the anticipated growth of STI’s
target markets; unanticipated delays in shipments to customers; STI’s ability to
achieve profitability and the inherent uncertainties of litigation. STI refers
interested persons to its most recent Annual Report on Form 10-K and its other
SEC filings for a description of additional uncertainties and factors that may
affect forward-looking statements. Forward-looking statements are based on
information presently available to senior management, and STI has not assumed
any duty to update any forward-looking statements.

Contact

For information, please contact: Martin McDermut, Senior Vice President, Chief
Financial Officer of Superconductor Technologies Inc., +1-805-690-4500,
mmcdermut@suptech.com; or Investor Relations, Lillian Armstrong,
lillian@lhai-sf.com, of Lippert / Heilshorn & Associates, +1-415-433-3777, for
Superconductor Technologies Inc.

 